FILED
                               NOT FOR PUBLICATION                          DEC 28 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



ISABEL LOPEZ-RAMIREZ; DUBIA                        No. 10-72845
MARIBEL MARTINEZ LOPEZ,
                                                   Agency Nos. A070-933-788
               Petitioners,                                    A079-525-727

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Isabel Lopez-Ramirez and Dubia Maribel Martinez Lopez, natives and

citizens of Guatemala, petition for review of a Board of Immigration Appeals’

order dismissing their appeal from an immigration judge’s decision denying their




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application for asylum. We have jurisdiction under 8 U.S.C. § 1252. We review

for substantial evidence, Gu v. Holder, 454 F.3d 1014, 1018 (9th Cir. 2006), and

we deny the petition for review.

      Contrary to Lopez-Ramirez’s contention, substantial evidence supports the

agency’s finding that the incident in which she was hit on the head with a gun did

not rise to the level of persecution. See id. at 1020. Substantial evidence also

supports the agency’s determination that Lopez-Ramirez failed to establish a nexus

between her past experiences, or her fear of future harm, and a protected ground.

See Sangha v. INS, 103 F.3d 1482, 1489-91 (9th Cir. 1997) (no evidence petitioner

was persecuted on account of an actual or imputed political opinion). Lopez-

Ramirez’s fear of future persecution is also undermined by her return trip to

Guatemala. See Hakeem v. INS, 273 F.3d 812, 816 (9th Cir. 2001) (claim of

persecution upon return is undermined when petitioner has returned to native

country without incident). Accordingly, Lopez-Ramirez’s asylum claim fails.

      PETITION FOR REVIEW DENIED.




                                          2                                     10-72845